  
  
 

Memorandum FEB 21 2019
United States Attorney’s Office CLERK, U.S, DISTRICTGOURT
EASTERN DISTRI
E i pypecatircrng
i GAK

Eastern District of California

 

 

To: Mamie Hernandez, Chambers of the Hon. Stanley A. Boone, U.S. Magistrate Judge
From: — Vincenza Rabenn, Assistant United States Attorney |

ce: Reed Grantham, Assistant Federal Public Defender

Subject: Inthe Matter of Vladimir Blasko, 1:17-MC-0067-SAB, Bond Approval

Date: February 19, 2019

X_ Ihave reviewed the documents offered in support of the property bond. They appear to comply
with the court's requirement and to provide adequate security in the amount set by the court.

I have reviewed the documents offered in support of the property bond. The government
objects to the release of the defendant based upon these documents for the following reasons
and requests a hearing on this issue.

Respectfully submitted,

/s/ Vincenza Rabenn
Vincenza Rabenn .
Assistant United States Attorney

 
